        Case 1:18-cv-00750-KG-JFR Document 24 Filed 07/16/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                   No. 1:18-cv-00750-KG-JFR

2012 MINI COOPER
VIN:WMWSV3C59CTY16837,

1995 HUMMER
VIN:137YZ9038SE160537,

7 DESIGNER ACCESSORY ITEMS,

                Defendants-in-rem.
and

JOHN GALLEGOS, JR, AND
CODY BURGE,

                Claimants.


   ORDER DISMISSING CLAIMANT CODY BURGE’S CLAIM WITH PREJUDICE

        This matter is before the Court on the United States’ unopposed motion to dismiss Claimant

Cody Burge’s claim with prejudice. (Doc.23). The Court, having read the motion and being fully

advised in the premises, finds that the motion is well taken and will be granted.

         WHEREAS, Claimant has declined to respond to requests for admission and special

interrogatories propounded by plaintiff on June 8, 2020 (see Docs. 21 and 22) and is not

participating in this lawsuit.

        WHEREAS, Fed.R.Civ.P. 41(b) provides that “If the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any
       Case 1:18-cv-00750-KG-JFR Document 24 Filed 07/16/20 Page 2 of 2



claim against it.” A dismissal under Rule 41(b) operates as an adjudication on the merits. This

rule applies to any counterclaim, crossclaim, or third-party claim. Fed.R.Civ.P. 41(c).

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

       Claimant Cody Burge’s verified claim of ownership to the Defendant 7 designer

accessory items filed on November 19, 2018 (Doc. 5) is hereby dismissed with prejudice

pursuant to Fed.R.Civ.P. 41(b) and (c).




                                                     UNITED STATES DISTRICT JUDGE


SUBMITTED BY:

Submitted via email on 7-15-2020
STEPHEN R. KOTZ
Assistant U.S. Attorney

APPROVED AS TO FORM:

Approved via email on 7-15-2020
HON. PAUL J. KENNEDY
KENNEDY, HERNANDEZ AND ASSOCIATES PC
Attorneys for Claimant Cody Burge.




                                                2
